

115 HR 4968 IH: Rio Puerco Watershed Management Program Reauthorization Act of 2018
U.S. House of Representatives
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4968IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2018Mr. Ben Ray Luján of New Mexico (for himself and Ms. Michelle Lujan Grisham of New Mexico) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo permanently reauthorize the Rio Puerco Management Committee and the Rio Puerco Watershed
			 Management Program.
	
 1.Short titleThis Act may be cited as the Rio Puerco Watershed Management Program Reauthorization Act of 2018. 2.Termination of Rio Puerco Management CommitteeSection 401(b) of division I of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4146; 123 Stat. 1108) is amended by striking paragraph (4).
 3.Reauthorization of the Rio Puerco Watershed Management ProgramSection 401(e) of division I of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4148; 123 Stat. 1108) is amended by striking for the 10 fiscal years beginning after the date of enactment of the Omnibus Public Land Management Act of 2009 and inserting for fiscal year 2017 and each fiscal year thereafter.
		